42 F.2d 782 (1929)
WHIST CLUB
v.
FOSTER et al.
District Court, S. D. New York.
October 21, 1929.
Fitzgerald, Stapleton & Mahon, of New York City (John J. Fitzgerald and Wm. M. K. Olcott, both of New York City, of counsel), for plaintiff.
Stern & Reubens, of New York City (Benjamin H. Stern and Raymond Reubens, both of New York City, of counsel), for defendants.
THACHER, District Judge.
In the conventional laws or rules of a game, as distinguished from the forms or modes of expression in which they may be stated, there can be no literary property susceptible of copyright. Defendant has not infringed, because he has not copied the literary composition of the plaintiff's publication, but, in language quite distinctly his own, has restated the same set of conventional precepts. This under all the authorities he was entitled to do, and neither the general acceptance of the rules as official, nor, if it were true, their rejection as officious, could have any bearing on this controversy.
Bill dismissed, with costs.